Title: From Alexander Hamilton to James Wilkinson, 12 November 1799
From: Hamilton, Alexander
To: Wilkinson, James


          
            Sir,
            NY. Nov. 12th. 99
          
          Untill some person shall be appointed to fill the Office of Clothier General to the Western Army the duties will of the station, it is expected, will be performed by the Deputy Pay Master General.
          With great consn I am, Sir
          In this capacity all estimates & returns of Clothing wanted will come from him—All returns of Clothing will be addressed to him and he will overlook the distribution—
          With c—
          Genl. Wilkinson—
        